COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                 §
                                                                 No. 08-11-00112-CV
 ROBERT ALLEN WHITMORE,                          §
                                                                    Appeal from the
                   Appellant,                    §
                                                                  322nd District Court
 v.                                              §
                                                               of Tarrant County, Texas
 RHONDA ANNETTE WHITMORE,                        §
                                                                 (TC# 322-459547-09)
                   Appellee.                     §

                                 MEMORANDUM OPINION

       The clerk’s record for this appeal was due on March 31, 2011. The district clerk did not file

the record and notified the Second Court of Appeals that Appellant had not paid for it. On April 5,

2011, the Second Court of Appeals notified Appellant that the appeal would be dismissed unless he

provided proof of payment for the clerk’s record by April 20. On April 12, 2011, after the case was

transferred here, the Clerk of this Court notified Appellant that the Court intended to dismiss the

appeal for want of prosecution unless he could show grounds for continuing it by April 25. The

notice indicated that if no response was received, the appeal could be dismissed without further

notice. Appellant has not responded.

       When the clerk’s record is not filed because the appellant failed to pay for it, we may dismiss

the appeal for want of prosecution, unless the appellant cures the deficiency or shows that he is

entitled to proceed without payment of costs. TEX . R. APP . P. 37.3(b). Appellant has been notified

of the deficiency, but has neither cured it nor shown his entitlement to proceed without payment of

costs. Accordingly, we dismiss the appeal for want of prosecution.
                                              GUADALUPE RIVERA, Justice
May 27, 2011

Before Chew, C.J., McClure, and Rivera, JJ.